Opinion filed July 15, 2021




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-20-00056-CR
                                  __________

                      JASON LYNN DEESE, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                     On Appeal from the 244th District Court
                              Ector County, Texas
                      Trial Court Cause No. C-19-0587-CR


                      MEMORANDUM OPINION
       The jury convicted Appellant, Jason Lynn Deese, of the offense of causing
bodily injury to an elderly individual through intentional or knowing conduct, a
third-degree felony. See TEX. PENAL CODE ANN. § 22.04(a)(3), (c)(2), (f) (West
2019). The jury found both enhancement allegations to be true and assessed
Appellant’s punishment at confinement for a term of twenty-five years. We modify
the trial court’s judgment and affirm as modified.
        Appellant’s court-appointed counsel has filed in this court a motion to
withdraw. The motion is supported by a brief in which counsel professionally and
conscientiously examines the record and applicable law and concludes that the
appeal is frivolous and without merit. Counsel provided Appellant with a copy of
the brief, a copy of the motion to withdraw, and a copy of both the clerk’s record
and the reporter’s record. Counsel advised Appellant of his right to review the record
and file a response to counsel’s brief. Counsel also advised Appellant of his right to
file a petition for discretionary review. See TEX. R. APP. P. 68. Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738
(1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252
S.W.3d 403 (Tex. Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991).
        Appellant subsequently filed a response to counsel’s Anders brief, and this
court has considered Appellant’s contentions. In addressing an Anders brief and a
pro se response, a court of appeals may only determine (1) that the appeal is wholly
frivolous and issue an opinion explaining that it has reviewed the record and finds
no reversible error or (2) that arguable grounds for appeal exist and remand the cause
to the trial court so that new counsel may be appointed to brief the issues. Schulman,
252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
2005).      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree with counsel that no arguable
grounds for appeal exist. 1
        We note, however, that the judgment contains a nonreversible error. In the
judgment, the trial court ordered Appellant to pay court costs, including a Crime


        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to TEX. R.
APP. P. 68.

                                                    2
Stoppers “Repayment of Reward Fine” of $50. When a person is convicted of an
offense, a separately assessed $50 fine for Crime Stoppers is inappropriate unless
the defendant is ordered to repay all or part of a specific reward paid by a crime
stoppers organization related to the prosecution of the defendant. See TEX. CODE
CRIM. PROC. ANN. art. 37.073 (West Supp. 2020); Jackson v. State, 562 S.W.3d 717,
723–24 (Tex. App.—Amarillo 2018, no pet.); see also CRIM. PROC. art.
42A.301(b)(20) (providing that a trial court may impose a fee of up to $50 to be paid
to a crime stoppers organization as a condition of community supervision).
Appellant was not placed on community supervision, and nothing in the appellate
record reflects that any reward was by paid by a crime stoppers organization with
respect to the prosecution of Appellant. Accordingly, the trial court erred when it
assessed the $50 Crime Stoppers fine in this case. See Jackson, 562 S.W.3d at 724.
The appropriate remedy is to reform the trial court’s judgment to delete the Crime
Stoppers fine imposed by the trial court. Id.
      We grant counsel’s motion to withdraw; modify the judgment of the trial court
to delete the “Crime Stoppers - Repayment of Reward Fine” of $50; and, as
modified, affirm the judgment of the trial court.


                                                    PER CURIAM


July 15, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                          3